Citation Nr: 0428984	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  93-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for Meniere's syndrome, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied an increased rating for 
the veteran's service-connected Meniere's syndrome.  

The Board previously denied the veteran's claim in September 
2002.  He appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
attorney and VA's General Counsel filed a joint motion 
requesting that the Court vacate the Board's decision and 
remand the case to the Board for further development and re-
adjudication in accordance with the directives of the joint 
motion in March 2004.  The Court granted the joint motion for 
remand in April 2004 and returned the case to the Board.

The Board wrote to the veteran's attorney in April 2004.  The 
veteran, through his attorney, was advised that the case was 
returned to the Board by the Court.  He was further advised 
that he had 90 days to submit additional evidence or argument 
in support of his claim.  The Board later granted an 
extension of time to provide additional argument or evidence 
in July 2004.  The veteran's attorney submitted additional 
argument that was received at the Board in September 2004.

In the September 2004 submission, the veteran's attorney 
stated that the bases for the remand from the Court was, 
inter alia, for the Board to consider referral for a total 
disability evaluation based on individual unemployability 
(TDIU) rating.  The Board notes that the veteran is already 
in receipt of a TDIU rating.  Such a rating was assigned by 
way of a rating decision dated in July 1996.  The effective 
date of the award was established as September 1, 1995.  
Notice of this rating action was provided in July 1996.  

The Board notes that there is no indication that the veteran 
expressed any measure of disagreement with the rating 
decision involving the TDIU rating.  Thus the decision is now 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(b), 20.1103 (2004).  As such, there is no basis to 
refer an issue of entitlement to a TDIU rating to the RO as 
the veteran is already in receipt of such a rating.

The Board is aware that the veteran's attorney has argued for 
an increased rating for the veteran's Meniere's syndrome, to 
include consideration of an extraschedular rating.  He has 
further argued that if the veteran was to be granted an 
increased rating, either schedular or extraschedular, that 
could possibly entitle the veteran to an earlier effective 
date for the existing TDIU rating.  See Appellant's Brief, p. 
6.  That is an issue that is for consideration for the RO 
should an increased rating be granted, on any basis, on 
remand of the case.

Finally, in multiple statements the veteran has asserted that 
the RO committed clear and unmistakable error in a February 
1991 rating decision (reported by the veteran to have been 
rendered in April 1991) in not having a typographical error 
corrected in a January 1991 examination report prior to 
assigning the 30 percent rating for Meniere's syndrome.  
Although the RO informed the veteran that any subsequent 
reference to the January 1991 examination report included the 
correction, the veteran has continued to assert that the 
February 1991 decision was clearly and unmistakably 
erroneous.  

This issue was noted by the Board at the time of decisions 
rendered in July 2000 and September 2002.  However, as the 
veteran's case has remained either at the Board or the Court 
since July 2000, the RO has not yet had an opportunity to 
address this issue.  It is referred to the RO for appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the 
Board does not have jurisdiction of issues that have not been 
adjudicated by the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As noted in the Introduction section, the Board's September 
2002 decision was vacated by the Court and remanded to the 
Board, based on a Joint Motion, in April 2004.  As part of 
the Joint Motion, the Board was directed to comply with all 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim.  In 
addition, the Court has also held that an additional element 
of the notice required under the VCAA requires that claimants 
be specifically told to submit any evidence that they have in 
their possession.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) 

Here, the veteran's claim predates the VCAA.  Further, it has 
not been remanded to the RO for the opportunity to provide 
the notices required under the VCAA because of the appellate 
posture of the case.  As the veteran has not yet been 
provided the notice contemplated under the VCAA, Quartuccio, 
and Pelegrini and as directed by the Joint Motion, the Board 
must remand the case to the RO to provide the necessary 
notice and assistance.

In addition to the above, the veteran's case has centered on 
whether or not he meets the rating criteria for either a 60 
or 100 percent rating for Diagnostic Code 6205, either before 
or after the change in regulations promulgated in May 1999.  
See 38 C.F.R. § 4.87a (1998), 38 C.F.R. § 4.87 (2004).  Key 
to the 60 percent and 100 percent ratings is evidence of 
vertigo and cerebellar gait.  

The veteran has submitted multiple lay statements wherein he 
describes what he defines as "attacks" that he believes 
satisfies the description of vertigo and cerebellar gait.  He 
has also submitted multiple lay statements as to the 
frequency of these attacks, most often 12-18 per month.  
However, there is no objective medical evidence of record to 
document the episodes of vertigo or true cerebellar gait.  
The veteran has been observed at a number of VA examinations 
and the different examiners have not reported the veteran to 
have bouts of vertigo or cerebellar gait at the time of the 
examinations.  

The veteran's attorney has argued that it is still quite 
possible for the veteran to have his claimed frequency, and 
severity of attacks, and that they just do not occur at the 
time of the respective VA examinations.  The Board 
acknowledges the point of the contention.  

Therefore, in order to afford the veteran a fair evaluation 
of his claim, the Board will request that the RO schedule the 
veteran for a new VA examination.  However, the examination 
will be on an inpatient basis of sufficient duration to allow 
for adequate observation and assessment of the veteran's 
level of disability.  The Board notes that the veteran's 
attorney observed that, for an episodic condition such as the 
veteran's, confirmation of the symptomatology could be 
obtained only if the veteran were to be confined with round-
the-clock observation for some extended period of time.  See 
Attorney submission of September 2004, p. 5.  

In addition to being a fair means of evaluating the veteran's 
symptomatology, the Board notes that the Veterans Benefits 
Administration (VBA's) Adjudication Procedure Manual, M21-1, 
Part VI, provides that hospital observation may be requested 
for complex issues.  See M21-1, Part VI, Chapter 1, subpara. 
1.02(h).  

The Board is aware that there have been instances of the 
veteran failing to report for an examination in the past.  
The veteran is advised that if he fails to report for an 
examination, that is scheduled in conjunction with this 
remand, his claim will be adjudicated based on the evidence 
of record.

Finally, in his September 2004 submission, the veteran's 
attorney requested that if the Board had continued doubts 
about Dr. C.N.B.'s opinion, and his review of the claims 
file, that the veteran be notified so that he could address 
them.  The attorney cites to 38 U.S.C. § 5103(a) (West 2002) 
for authority.  

The Board notes there is no requirement for the Board to 
provide such notice in this case.  The provision cited, 
38 U.S.C. § 5103(a), relates to VA's responsibility to inform 
a claimant as to what information or evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
a claim.  Dr. C.N.B. has provided his opinion in this case.  
The veteran contends it was based on a review of the claims 
file.  Thus the evidence is of record and nothing further 
needs to be submitted.  The question is to the weight to be 
afforded to Dr. C.N.B.'s opinion when the Board reviews all 
of the evidence of record and makes a final decision.  An 
action that is premature at this time.  If the veteran wishes 
to submit an addendum to the previously supplied opinion, he 
is free to do so.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
obtain with respect to his claim for the 
issue on appeal.  38 U.S.C.A. § 5103(a) 
(West 2002).  Among other things, the 
veteran should be told to submit any 
pertinent evidence in his possession that 
is not already of record.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected Meniere's syndrome since May 
1991.  After securing the necessary 
release, the RO should obtain any 
pertinent records that have not already 
been associated with the claims file.

3.  The veteran should be admitted to an 
appropriate VA medical facility for the 
purpose of conducting an inpatient VA 
examination to assess the level of 
disability related to his service-
connected Meniere's syndrome.  The 
duration of the period of hospitalization 
should be sufficient to afford an 
adequate period of observation given the 
veteran's reported frequency of attacks 
that occur 12-18 times per month.  The 
claims file and a copy of this remand 
should be made available to the examiner 
for review as part of the examination 
process.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  

In particular, the examiner is requested 
to identify all symptoms that are 
associated with the veteran's service-
connected Meniere's syndrome.  Further, 
the examiner is requested to specifically 
address whether or not the veteran 
experiences vertigo and cerebellar gait 
and, if so, how often attacks of vertigo 
and cerebellar gait occur.  The final 
report should include a complete 
description of the veteran's symptoms of 
Meniere's syndrome, the frequency of 
those symptoms, and an opinion as to the 
impact of those symptoms on the veteran's 
ability to obtain and maintain 
substantially gainful employment.  A 
complete rationale for all opinions 
expressed must be provided.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
This should include consideration of 
whether or not the veteran's claim should 
be referred for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  If the benefit 
sought is not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


